Title: To James Madison from Alexander White, 28 December 1793
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 28th. Decr. 1793
The promptitude with which you answered my letter is very pleasing. I shall not spend time in discussing the comparative advantages of our correspondence. Sensible of my own pleasure arising from it I shall freely express my sentiments or relate facts as they occur to my mind, and memory. The unanimity which appears to prevail in Congress in support of the great interests of our Country is to me a most pleasing circumstance. It is no more than I hoped, and indeed expected, but there were many who feared (and I am sorry to believe there were some who wished) that the influence of Genet would cause a Schism in Congress which would greatly clog the wheels of Government, and render abortive the Vigorous and decisive measures of the President in support of our rights of neutrality. I acknowledge I was not without my Apprehensions—tho’ my hopes preponderated. My fears are now vanished. I believe Good, and not evil will arise from the imprudent conduct of Genet, it has not, I can venture to affirm, as far as my acquaintance extends, lessened the prevailing Attachment to the French Nation. Should he be recalled; and his conduct disavowed by their Goverment, that attachment will be encreased. From Genets conduct America has become alive to the Idea of Forreign influence, and I really believe it will be more difficult for a Forreign Minister at any future period to make an impression on our Goverment or People than it might have been had the subject never been brought to view, in the manner his imprudence has exposed it.
I am not insensible of the truly critical state in which we stand with regard to Forreign Nations, but from this too, I augur more good than evil. It will show the People of America the necessity of placing themselves in a state of defense, by establishing an effective militia, of providing for the security of our Coasts by Armed Vessels and fortifications, and perhaps of equipping a small Squadron to check the Algerines—regulations and burdens to which they would not submit until the danger became imminent. These things done I hope and believe we shall avoid a War. To whose interest is a War? The People of England complain of the War with France. Will their Goverment encrease their burdens and inflame their discontent by extending it to America? Will Spain stake the Mines of Mexico against the Wild Woods of Kentucky? I feel the degraded situation in which we are placed by the Belligerent Powers of Europe. But will a War relieve us? Let us however prepare for the worst. I have read with eagerness everything on which I can lay my hands respecting our relation to Forreign Nations—and anxiously wait the Publication of the Presidents communications. On these subjects I flatter myself there is and will be an unanimity as to the end, a differrence of sentiments with regard to the means may therefore be adjusted without that agitation which the nature of the subjects would otherwise excite. Should this be the case my heart is at ease, tho’ I confess our interior affairs are important and open a wide field for discussion, and for a differrence of sentiment both as to the means and end of particular Laws or regulations without impeaching either side of the question with the want of a due regard to the great end which ought to be equally the object of all, the General Good. A Mans own circumstances and those of his Constituents, their modes of life, and the nature of their property, make impressions not easily eradicated from the most candid heart, and naturally create a difference of opinion where their respective avocations and properties are to be affected by legal provisions. The Presidents Proclamation I ever understood as he himself explains it in his letter to me as Chairman of the Meeting at Winchester. His words are, “the Proclamation declaring the actual State of things, was thought right, and accordingly issued.” Adieu, and believe to be with great esteem, Your sincere Friend
Alexr White
P.S. Our Post will ride to Alexandria but once a fortnight during the three ensuing Months. The 2d & 4th. Mondays of January, & so the Mondays of every second Week thereafter during that period will be the Mails by which letters will obtain the most speedy Conveyance.
A W.
Past Nine O’Clock, I have just received the News Paper sent by last Post, whose arrival was several hours later than usual, for which I return you thanks.
